FILED

PPenenerseremeree reece eirny

 

 

| | | OCT 3 02mg
UNITED STATES DISTRICT coun ean
SOUTHERN DISTRICT OF CALIFO — DEPUTY

UNITED STATES OF AMERICA,
| Plaintiff, Case No. 18CR4957-AJB

VS,
RICARDO SANTOYO, , | JUDGMENT AND ORDER OF
DISMISSAL OF |
Defendant.| - INFORMATION, EXONERATE
BOND AND RELEASE OF
PASSPORT :

 

 

Upon motion of the UNITED STATES OF AMERICA and good cause
appearing,
IT IS SO ORDERED that the information in the above-entitled case
be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.:

     

Hon. Kafen S. Crawford
United States Magistrate Judge

Dated: 10/3 0/2019

  

 

 
